The following was the form of it:
“ On reading and filing an affidavit, proving that a subpoena “ ad revivendum has been duly issued in this cause, directing the .“ above named Thomas Wells to appear therein on a day now *l past, but that the said Thomas Wells could not be found in this " State, intermediate the teste and return of the said subpoena, “ to be served therewith; and that the said Thomas Wells re- “ sides out of this State, and in the county of Hartford, in the “ State of Connecticut—and, on motion of M. Hoffman, Esq. of ■“ Counsel, for D. S. Jones, Esq. Solicitor: it is ordered, that the “ said Thomas Wells appear in this cause in four months and “ show cause, if any there be, why the original suit commenced in this court by the above named complainant against Lewis '“Richards, James Wells, and Joseph D. Beers, and the pro- *84“ ceedings therein, which became abated by the death of the “said James Wells, should not be revived against the said “ Thomas Wells, as the heir at law of the said James Wells, “deceased, and be in the same plight, state and condition as tlie same were at the time of the abatement thereof, and also, “ to answer the bill of complaint filed in the said original suit: “ and, in default thereof, that such order be entered in this suit “ as shall he considered by the court just and proper. And it “ is further ordered, that the complainant in this suit, within “ twenty days hereafter, cause this order to be published in the “ state paper and in the New York American, and that the said “ publication be continued in each of the said papers at least “ once in each week for eight weeks in succession or tha.t he “ cause a copy of the said order to be personally served on the “said Thomas Wells, at least twenty days before the time “ above prescribed for his appearance.”